COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Bumgardner and Agee
Argued at Alexandria, Virginia


MARY KATHLEEN HILL
                                            MEMORANDUM OPINION * BY
v.   Record No. 2077-01-4                 JUDGE JAMES W. BENTON, JR.
                                                 JULY 2, 2002
WILLIAM JOHN HILL, SR.


            FROM THE CIRCUIT COURT OF PRINCE WILLIAM COUNTY
                       William D. Hamblen, Judge

            Charles B. Roberts for appellant.

            Carol L. Hill for appellee.


     This appeal arises from the trial judge's order finding that

William John Hill, Sr., the appellee, did not willfully violate

the terms of either the final decree of divorce or the parties'

property settlement agreement.    Mary Kathleen Hill, the appellant,

contends the trial judge erred by (1) permitting the parties to

introduce parol evidence of the parties' intentions and (2)

finding that appellee's conduct was not willful.    We affirm the

judgment.

                                 I.

     The parties were divorced by a final decree entered on

August 20, 1999.    In pertinent part, the decree provides as

follows:

     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
          That the written settlement agreement
          executed by the parties titled Property
          Settlement Agreement, dated April 2, 1999,
          is hereby affirmed, ratified and
          incorporated, but not merged, into this
          Final Decree of Divorce.

          *      *      *      *      *      *      *

          That upon the [appellee's] retirement from
          the United States Navy, the [appellant]
          shall then receive an amount equal to fifty
          percent (50%) of the marital fraction of the
          [appellee's] disposable retired pay . . . .

     The property settlement agreement contains the following

provisions germane to this appeal:

             Upon the [appellee's] retirement, the
          [appellant] shall during the joint lives of
          the parties receive as an alternate payee by
          direct payment from the NAVY FINANCE CENTER
          or other appropriate authority a portion of
          the [appellee's] lifetime retirement
          benefits, including cost-of-living increases
          or other adjustments thereafter accruing.
          The [appellant's] share of such benefits
          shall be determined by multiplying fifty
          percent (50%) of the life-time retirement
          benefits receivable at any time by the
          [appellee] on a monthly or other regular
          basis by the "marital fraction" of such
          benefits. . . .

          *      *      *      *      *      *      *

             The parties understand and agree that the
          [appellee] will receive an approximate 20%
          disability rating from the United States
          military and that this disability rating
          will reduce the gross amount that he will
          receive from his military retirement in the
          amount of approximately $250.00 per month.
          The parties further understand and agree
          that the [appellant] shall have no interest
          in the separate disability check that [the
          appellee] will receive from the Veteran's
          Administration.


                              - 2 -
            *     *      *       *       *     *        *

               The [appellee] agrees not to merge his
            military retired pay with any other pension,
            and not to waive any portion of such pay in
            order to receive other retired or disability
            pay, other than the above-mentioned 20%
            disability rating that the parties
            contemplate the [appellee] receiving. The
            [appellee] agrees not to take any action
            that would defeat or adversely affect the
            [appellant's] right to receive her
            proportionate share of the retired pay or
            that would cause a reduction of or
            limitation in the amount of retired pay,
            (except for the 20% disability rating
            identified above) to which the [appellant]
            is entitled under this Agreement. The
            [appellee] shall indemnify and hold the
            [appellant] harmless with respect to this
            provision.

     In March 2001, the appellant filed a petition to require

appellee "to show cause . . . why he should not be held in

contempt . . . for his willful failure . . . to abide by the

terms" of the final decree and settlement agreement.        At a

hearing, the trial judge considered evidence ore tenus.         In lieu

of a transcript of that hearing, the record contains a statement

of facts.    See Rule 5A:8.   The statement, however, does not

consist of one document, but, instead, it is a synthesis of

appellant's written statement, appellee's objections and

alternative statement, and the trial judge's ruling adopting

parts of the two statements.

     Applying the usual standard of review, we view the evidence

in the light most favorable to the appellee.       Pinkard v.

Pinkard, 12 Va. App. 848, 850, 407 S.E.2d 339, 340 (1991).         So

                                 - 3 -
viewed, the evidence establishes that a month after the final

decree was entered in 1999 appellee had a pre-retirement

physical examination as required by the United States Navy.       He

retired from the Navy a month later.      Appellee had not been

rated for disability at that time.       In January 2001, the

Veterans Administration determined appellee's disability rating

to be 60%.    The evidence established that "[u]pon this

disability rating being issued, the appellant's payment was

reduced from $2,038.14 per month to $1,703.24, a reduction of

$334.90 per month, as opposed to the $250.00 per month which was

stated in the property settlement agreement."

     At the evidentiary hearing, "the appellant testified that

at the time of the negotiations that [led] to the execution of

the Agreement, she was extremely concerned about the issue of

disability rating because she feared that she could lose her

entire marital share of the retired pay benefit if the appellee

retired on . . . full . . . disability, and therefore she wanted

a 'ceiling' on the amount of any . . . reduction before she

would agree to the other terms and conditions of the Agreement."

In contrast, appellee testified as follows:

             [H]e did not recall any specific
             negotiations regarding the indemnification
             language, but . . . he understood that the
             purpose of that language was so that he
             could not take another government or
             civilian job which would negate his military
             pension, so as to defeat the appellant's
             right to share in his military pension. It
             was his position consistently that the 20%

                                 - 4 -
          was just an approximation and that neither
          he nor anyone else could predict what his
          ultimate disability rating would be.
          Appellee testified that he had not kept any
          copies of any documents which he submitted
          in connection with his retirement. Further,
          he testified that the . . . filing for
          Compensation and Pension happens during the
          normal course of every military person's
          retirement and that he took no actions above
          and beyond the normal course of such a
          retirement. He testified that he did not
          APPLY for a 60% disability rating, or any
          OTHER percentage disability rating. He
          filed a Veteran's Application for
          Compensation or Pension, in the normal
          course of his retirement, as required of all
          military personnel upon retirement.

     In pertinent part, the statement of facts recites that the

trial judge found as follows:

             At the conclusion of the evidence, the
          Court found that the Appellee had in fact
          retired, and that, in the course of that
          retirement, that he had received disability
          pay. The Court examined the actions taken
          by the Appellee in the course of that
          retirement to determine whether the Appellee
          had violated any of the terms of the
          Agreement or the Divorce Decree. The Court
          found that the Appellee had taken no
          SEPARATE action in addition to that
          retirement to apply for disability pay in
          any specific amount and that it was not
          within the Appellee's control as to what
          specific percentage of disability that he
          would receive. The Court found that the
          Appellee had complied with military
          regulations which required him to take a
          physical at the time of his retirement and
          that he had taken no specific action which
          placed him in WILFUL contempt of Court, and
          found that the Appellee had not wilfully
          violated the terms of the Property
          Settlement Agreement and Divorce Decree.



                                - 5 -
                               II.

     The principle is well established that "[i]f . . . [an]

instrument is uncertain and ambiguous, oral evidence may be

received to show all the attendant circumstances existing at the

time the deed was executed, including the situation of the

parties and their relationship."     Camp v. Camp, 220 Va. 595,

598, 260 S.E.2d 243, 245 (1979).     In this case the parties'

agreement provides "[t]he parties understand and agree that

[appellee] will receive an approximate 20% disability rating

from the United States military."    When the parties entered into

the agreement, the appellee was on active duty in the Navy.

Because appellee had not then applied for or received a

disability rating, the term, "approximate 20% disability," was

not unambiguous.   The term lacked precision and left at issue

the intention of the parties if the disability rating deviated

from the approximation.   Thus, we hold that, because the words

of the agreement were of doubtful import, the trial judge did

not err in allowing parol evidence to explain the parties'

intentions.   In so holding, we note the matter before the trial

court, and now before this Court, was limited to a rule to show

cause for contempt directed to the appellee.    Our ruling,

therefore, does not address the meaning of "appropriate 20%

disability" or any like term of the property settlement

agreement and 1999 decree.



                               - 6 -
                               III.

     Appellant further contends the trial judge erred in finding

no willful violation.   We disagree.

     A trial judge "has the authority to hold [an] offending

party in contempt for acting in bad faith or for willful

disobedience of its order."   Carswell v. Masterson, 224 Va. 329,

332, 295 S.E.2d 899, 901 (1982).      See also Board of Supervisors

v. Bazile, 195 Va. 739, 745, 80 S.E.2d 566, 571 (1954).     In the

civil context, "willfulness is used in the mere cognitive

sense."   Intercounty Constr. Co. v. Occupational Safety & Health

Review Comm'n., 522 F.2d 777, 780 (4th Cir. 1975).     "[I]t means

purposely or obstinately and is designed to describe the

attitude of a [person], who, having a free will or choice,

either intentionally disregards the [decree] or is plainly

indifferent to its requirements."      United States v. Illinois

Cent. R.R. Co., 303 U.S. 239, 243 (1938).

     The trial judge found that appellee had acted in accordance

with his understanding of the agreement and that he had not

taken action other than what was necessary to apply for

disability, which the decree and property settlement agreement

clearly contemplated.   The judge found that appellee had taken a

physical at the time of his retirement, which military

regulations required him to take, and had taken no separate

action in willful disregard of the decree or settlement

agreement.   The evidence supports these findings.    The evidence

                               - 7 -
in this case failed to prove appellee acted either in bad faith

or in willful disobedience of the decree or the agreement.   For

these reasons, we affirm the judgment.

                                             Affirmed.




                              - 8 -